RESCRIPT C.Q. 408.
We do not find anything in the record which raises a constitutional question. The plaintiff's demurrer to the defendant's second plea assigns for cause, amongst other things, —
1st. That the act of the General Assembly of said State of Rhode Island, to wit, chapter 183 of the General Laws of said State, under and by virtue of which said plea is pleaded, is unconstitutional and void in that it abridges the right of trial by jury, and is contrary to article 1, section 15, of the constitution of said State.
The demurrer thus alleges as matter of law that the plea is pleaded under and by virtue of chapter 183 of the General *Page 596 
Laws. Inasmuch as by clause 6 of section 4 of that chapter any variation of the provisions of the standard form may be added to the policy, the only imperative force of the statute is to prescribe the type and form of such modifications, and the parties may make their own contract notwithstanding the provisions of the standard form.
If in this case the substance of the contract was made under duress or compulsion of a statute, the question might arise as to its constitutionality; but it is not raised here.
The cause is remanded to the Superior Court for further proceedings.